USDC IN/ND case 1:21-cv-00340-HAB-SLC document 1 filed 09/01/21 page 1 of 3


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              FORT WAYNE DIVISION

HOLLY H. VOLZ,                              )
                                            )
             Plaintiff,                     )
                                            )
     v.                                     ) CASE NO.:
                                            )
CITY OF FORT WAYNE,                         )
                                            )
             Defendant.                     )

                                        COMPLAINT

     Plaintiff Holly H. Volz alleges against Defendant that:

     1. The Plaintiff is Holly H. Volz who filed a Charge of Discrimination, No. 24D-2019-

          00112 with the City of Fort Wayne Metro Human Relations Commission and the Equal

          Employment Opportunity Commission on or about January 11, 2019, a copy of which

          is attached hereto, made apart hereof, and incorporated herein as Exhibit A.

     2. On March 3, 2021, the Metropolitan Human Relations Commission issued “The

          Determination Hearing” (Exhibit B) finding, in part, that the “evidence suggests that

          probable cause exists to believe that Respondent harassed Holly H. Volz on the basis

          of sex and retaliated against her [in violation] of Title VII of the Civil Rights Act of

          1964, as amended and Fort Wayne General Ordinance G-21-78, as amended.” The

          Metropolitan Human Relations Commission also issued on March 3, 2021 a

          Notification of a Mixed-Caused Finding (Probable Cause and No Probable Cause

          Finding), attached hereto as Exhibit C.

     3. On July 28, 2021, the U.S. Department of Justice/Civil Rights Division issued a Notice


                                              −1−
USDC IN/ND case 1:21-cv-00340-HAB-SLC document 1 filed 09/01/21 page 2 of 3


        of Right to Sue on or about July 28, 2021 (Exhibit D) and this Complaint has been filed

        within ninety (90) days after receipt thereof.

     4. The Defendant City of Fort Wayne/Fort Wayne Fire Department and is a municipality

        located at One East Main Street, Suite 901, Fort Wayne, Indiana 46802. Defendant

        City of Fort Wayne/Fort Wayne Fire Department is an “employer” for purposes of Title

        VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq., as amended (“Title VII”).

     5. Plaintiff contends that she was discriminated against and harassed on the basis of her

        sex (female) based upon the allegations set forth in the Charge of Discrimination No.

        24D-2019-00112, as well as the findings and determinations made by the Metropolitan

        Human Relations Commission in “The Determination Hearing”, both of which are

        attached hereto and made apart hereof as Exhibits A & B.

     6. Plaintiff contends that she was discriminated against on the basis of her disability in

        violation of the Americans with Disabilities Act of 1990, 42 U.S.C. §12111 et seq., as

        amended (“ADAAA”), based upon the allegations set forth in Plaintiff’s Charge of

        Discrimination No. 24D-2019-00112, and the findings and determinations set forth in

        “The Determination Hearing”, which are attached hereto and made apart hereof as

        Exhibits A & B.

     7. Plaintiff contends that she retaliated against for reporting the discrimination and

        harassing she experienced, based upon the allegations set forth in Exhibits A & B; and

        the Metropolitan Human Relations Commission determined that there was Probable

        Cause to believe that the City of Fort Wayne retaliated against Plaintiff in violation of

        Title VII of the Civil Rights Act of 1964 as amended and Fort Wayne General


                                            −2−
USDC IN/ND case 1:21-cv-00340-HAB-SLC document 1 filed 09/01/21 page 3 of 3


            Ordinance G-21-78.

        8. As a direct and proximate cause of Defendant’s discrimination, harassment, and

            retaliation against Plaintiff, Plaintiff’s job was negatively impacted with respect to the

            terms, conditions, benefits, and privileges of her employment; Plaintiff lost income;

            Plaintiff experienced emotional distress, mental anguish, financial distress,

            inconvenience, humiliation, embarrassment, integration, and other damages for which

            Plaintiff claim compensatory damages.

        WHEREFORE, Plaintiff prays for judgment against the Defendant for loss of income, back

pay, compensatory damages, cost of this action, reasonable attorney’s fees and costs, and for all

other just and proper relief available under Title VII and the ADA/ADAAA.

                                         JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury in this action.



                                                       Respectfully submitted,

                                                        MYERS ◆ SMITH ◆ WALLACE, LLP


                                                       /s/Christopher C. Myers
                                                       Christopher C. Myers, #10043-02
                                                       809 South Calhoun Street, Suite 400
                                                       Fort Wayne, IN 46802
                                                       Telephone:     (260) 424-0600
                                                       Facsimile:     (260) 424-0712
                                                       E-mail:        cmyers@myers-law.com
                                                       Counsel for Plaintiff




                                                 −3−
